Citation Nr: 9921480	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, 
including asthmatic bronchitis.

2. Entitlement to service connection for a skin rash disorder, 
left hand.

3. Entitlement to an increased rating for headaches, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had service from January 1991 to April 1993.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Jackson, 
Mississippi (hereinafter RO).

The Board in March 1997 remanded the claim for further 
development.  The additional development having been accomplished 
to the extent possible, the case has now been returned to the 
Board for adjudication.

As part of the aforementioned remand development, a Board hearing 
was held in April 1999 in Washington, DC.  During the Board 
hearing, the veteran and his service representative withdrew the 
separate issue of service connection for a hyperventilation 
syndrome, and included it as part of the reframed issue of 
service connection for a respiratory condition, including 
bronchitis.  This issue now is service connection for a 
respiratory condition, including asthmatic bronchitis.  The 
undersigned Board Member was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 
& Supp. 1999).  A transcript of the hearing testimony is in the 
claims folder. 

Service connection was originally granted in December 1993 for a 
headache disorder, assigned a 10 percent rating.  The Board notes 
that the veteran has continued to disagree with the rating 
assigned at the original grant of service connection for a 
headache disorder.  The issue before the Board then is taken to 
include whether there is any basis for a "staged" rating at any 
pertinent time, to include whether a current increase is in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The issue of service connection for a skin rash of the left hand 
is the subject of the remand appended to this decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by the RO.

2. The veteran's service medical records reveal several 
respiratory complaints related to various sinus disorders; 
congestion; a viral syndrome; rhinitis; allergies; as well as to 
a septum turbinate obstructive deformity.  There is no finding of 
chronic respiratory disorder or chronic asthmatic bronchitis in 
service.

3. There is no competent evidence of record that a current 
respiratory disorder, including asthmatic bronchitis, is related 
to any respiratory complaints or disorder in service.  The first 
diagnosis of bronchitis, or asthmatic bronchitis is not until 
September 1994, a year and 5 months after service.

4. Characteristic prostrating headache attacks occurring an 
average of once a month over the last several months were first 
shown as of May 21, 1997.


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder, to include asthmatic 
bronchitis, was not incurred in service. 38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).

2.  The criteria for an evaluation in excess of 10 percent for a 
headache disorder have not been met from April 23, 1993, through 
May 20, 1997, but the criteria for a 30 percent rating have been 
met as of May 21, 1997.  38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.124a, 8199-8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a respiratory disorder, including 
asthmatic bronchitis

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999); that is, he has presented a claim that is 
plausible.  His evidentiary assertions are presumed credible for 
this determination.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which could be 
associated with the claims folder and that have not already been 
sought, are available.  The Board accordingly finds that the duty 
to assist the veteran, as mandated by § 5107(a), has been 
satisfied.

The veteran contends, essentially, that he currently has a 
respiratory disorder, including asthmatic bronchitis that is due 
to his active service, and in particular represents residuals of 
an inservice respiratory disorder.  After a review of the record, 
however, the Board finds that his contentions are not supported 
by the evidence, and that his claim fails.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (1998).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.303(d) (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of the 
evidence is against the claim, in which case, service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records (SMRs) indicate that the veteran was 
treated for several upper respiratory and related complaints.  
There were various sinus disorder related symptoms, and a 
notation of a family history of sinus problems.  He received 
extensive workup and treatment for headaches, and on one 
occasion, in April 1992, he complained of stomach cramps 
associated with headaches.  In March 1993, referring to 
congestion, runny nose, and dizziness, the veteran reported that 
he "always had them."  

In December 1991 the veteran underwent a procedure to remove 
several impacted and malpositioned teeth.  The operation report 
shows that there was a small communication between a socket on 
the left side and the maxillary sinus.

An August 1992 Medical Board evaluation for complaints of 
headaches and intermittent dizziness noted that hyperventilation 
reproduced the light-headedness and dizziness the veteran had 
been experiencing after exercise.  The veteran's past medical 
history was unremarkable.  A cardiology examination also noted a 
bicuspid aortic valve, but did not consider it to be the cause of 
any of his symptoms and he was found fit for duty.  Normal 
neurologic examination, neuroimaging studies, and cardiological 
workups were noted during service.  The diagnoses included 
hyperventilation.

The records also note that in 1992 the veteran was concerned 
about a scratchy throat he believed was caused by fuel and 
chemical exposure.  An examination noted the throat and nose to 
be clear, and the neck non-tender, with some slight swelling.  
There was a diagnosis of a possible viral syndrome.  He continued 
to complain of respiratory and breathing problems, but the 
consensus of the examiners was that his persistent complaints and 
cough were not related to past chemical exposure.  Subsequent 
assessments included probable sinusitis; seasonal rhinitis was 
also mentioned.

Some of the veteran's respiratory difficulties were caused by a 
severe septum turbinate obstructive deformity.  A septoplasty 
procedure was performed in February 1993 to correct this 
deformity.  After the surgery, the veteran reported breathing a 
"whole lot better."  

In February 1993, a Navy Physical Evaluation Board found the 
veteran to be unfit for military duty due to vascular headaches.  
Hyperventilation was also diagnosed.  No findings, diagnosis or 
reference to asthma, bronchitis or asthmatic bronchitis is shown 
in the service medical records.

On VA examination in June 1993, the veteran was noted to have 
normal breathing sounds, and no indications of a hyperventilation 
syndrome, or any signs to suggest any disease of the lungs.  His 
nose, sinuses, mouth and throat were normal.  On the mental 
disorders examination he denied any hyperventilation.

VA treatment reports from November 1993 to 1998 are of record.  
In November 1993 the veteran complained of chest wall pain and 
indigestion and the diagnostic impression included reflux 
esophagitis.  In February 1994 he noted a four-day history of 
shortness of breath and chest pain.  Subsequently that month he 
complained of breathing problems.  Pulmonary function tests were 
normal and the diagnostic impression was no pathology found.  In 
June 1994 the veteran stated that he had asthma and bronchitis 
and that asthma started in service.  In February 1995 the veteran 
reported the sudden onset of fever and productive cough.  He 
related a history of asthmatic bronchitis.  On examination the 
chest was clear with no wheezing, but the impression was 
bronchitis and asthma.  Treatment records thereafter refer to 
sinusitis and rhinitis as well as history of asthma.  In 
September 1995 gastroesophageal reflux disease (GERD) was  
reported on barium swallow studies; subsequent diagnostic 
impressions of GERD with secondary bronchitis, and a diagnosis of 
GERD and asthmatic bronchitis were entered.  There, however, is 
no medical opinion that bronchitis, asthma or GERD with any 
secondary bronchitis or bronchial asthma was caused by or is 
related to service.

Private medical records show impressions of asthma in 1997.

A hearing was held before the Board in April 1999, in which the 
veteran testified that he suffered from breathing problems 
beginning in service in 1992.  He was being treated for asthma, 
which was first diagnosed by the VA in 1993.  He was using 
inhalers prescribed by the VA.  The representative and veteran 
stated that a number of doctors suggested that his asthma may be 
due to acid reflux disease, which was currently diagnosed.  This 
in turn may have been caused by a parasitic infection in service.  
The veteran stated that this possible parasitic infection caused 
GERD, causing acid reflux, in turn causing asthma.  He also 
testified that he had not been treated for a parasitic infection 
in service and that on a postservice examination a stool sample 
was ordered by a Dr. Jackson, but the veteran never submitted the 
requested sample.  

The evidence indicates that the veteran was treated in service 
for various episodes of sinusitis, rhinitis, a viral syndrome, 
and possible allergies.  There does not appear to be any 
indication of a chronic bronchial asthmatic disorder diagnosed in 
service.  The in-service complaints of coughing and a scratchy 
throat were diagnosed as a possible viral syndrome.  Although 
treated for episodes of various upper respiratory infections, no 
chronic respiratory or pulmonary disorder was shown in service.  
Moreover, no chronic respiratory disorder was noted by the 
physical evaluation board which separated him from service 
because of another disorder or on VA examination in June 1993.  

Although there are postservice diagnoses of various respiratory 
disorders such as sinusitis and bronchial asthma disorder, there 
is no competent medical opinion linking any current chronic 
respiratory disorder to the symptoms in service or to any 
incident of service.  Additionally, although he contends that he 
has had continuous symptoms since service, there is no competent 
medical evidence or opinion linking any current chronic 
repiratory disorder to the claimed continuous postservice 
symptoms.  See Savage v. Gober, 10 Vet. App. 488 (1997).

The Board is required to base its decision on the evidence of 
records. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
this case there is no competent medical evidence which would 
associate a current respiratory disorder, including asthmatic 
bronchitis to the veteran's period of service.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all the 
evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  In 
this case, the Board finds that there is no approximate balance 
of the positive and negative evidence as to whether the veteran's 
claimed respiratory disorder, including asthmatic bronchitis was 
incurred in or aggravated by service.  Clearly, the preponderance 
of the evidence is against the claim.  Thus, the Board concludes 
that the veteran's claim for service connection for a respiratory 
disorder, including asthmatic bronchitis must be denied.  

II. Increased rating for a headache disorder.

As a preliminary matter, the Board finds that the veteran's claim 
is "well-grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board finds 
that the veteran has presented a claim which is not implausible 
when the contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity is 
sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Likewise, the Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to the 
veteran is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  The evidentiary assertions of the veteran 
are presumed credible for making this determination.

In the evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  Where entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation (See 38 C.F.R. §§ 4.2, 4.41), the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
rule does not apply to the assignment of an initial rating for a 
disability following an initial award of service connection for 
the disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Generally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7.  
When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Current VA regulations also provide that if the schedular rating 
criteria are inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment of average earning 
capacity if there is an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (1998). 

Review of the service medical record reveals that the veteran was 
presented to a service physical evaluation board and found to 
have a well documented history of headaches making him unfit for 
military duty.  In its determination the board noted that the 
veteran underwent a septoplasty for "severe septo terminate 
obstruction with probable mid turbinate induce periorbital 
headaches."  The surgery did not relieve his headache 
complaints.  Studies however were normal and there were 
discrepancies noted in his complaints.  The board recommended his 
separation from service, and rated him 10 percent disabled due to 
vascular headaches. 

In a VA examination in June 1993, the veteran was diagnosed with 
chronic headaches, which were not typical of migraine, cluster, 
or vascular headaches.  He complained of headaches characterized 
by sharp, quick pains at least 25 times a day, lasting for a few 
seconds.  He also stated that during the headache he was able to 
do things and did not need to stop work.  

A rating decision in December 1993 awarded service connection for 
chronic headaches, not typical of migraine, cluster, or vascular 
headaches, and assigned a 10 percent rating which has remained in 
effect to the present.

In a May 1996 fee basis VA examination, the examiner noted the 
veteran underwent dental surgery in service to remove wisdom 
teeth.  Approximately 2 months afterwards, he began having right 
sided predominant headaches, also occasionally on the left side.  
These were sharp stabbing pains lasting only a few seconds, but 
coming and going all day long.  The pains were worse with certain 
smells, such as perfumes, and petroleum products.  Some 
physicians in the past believed the headaches were related to his 
sinus disorders, but there did not appear to be sufficient 
disease to explain the recurrent headaches.  When he suffered 
these headaches, he was basically unable to do much and even his 
consciousness dulled on him.  He had about 20 of these episodes 
hourly, and it severely restricted his overall activity and 
functioning.  He had been able to mainatain his employment.  The 
examiner opined that the symptoms strongly suggested the 
probability of neuritic pain, most likely a branch of the 
maxillary division of the fifth cranial nerve injured from the 
dental extraction, or the subsequent swelling, edema, and sinus 
problems.  If so, the pain would not likely be responsive to 
surgery or sinus intervention and would best be treated with 
anticonvulsant drugs such as Dilantin or Depakote.  Alternately a 
trial of lithium which was helpful with cluster type headaches 
was also an option.  He further recommended an EEG to exclude 
seizures, particularly with the reported changes in 
consciousness.  However, the frequency and number of episodes 
exceeded what was reasonable on a basis of epilepsy.  If 
anticonvulsant therapy was not helpful, neurosurgical assessment 
for a trigeminal rhizotomy might otherwise be a reasonable 
consideration.  

The Board remanded this claim to the RO for further development 
in March 1997, to obtain additional medical records including any 
additional testing performed as recommended by the aforementioned 
VA examiner.  In addition, a Board hearing was to be scheduled.  

VA outpatient treatment records from 1993 to 1998 show treatement 
for cephalgia.  A VA record dated in May 1994 noted a 
psychological evaluation for complaints of shooting pain on the 
right side of the head since 2 months after a wisdom tooth was 
extracted in service. The pain reportedly lasted for a few 
seconds each time and was aggravated by exposure to fumes such as 
diesel oil. The veteran noted the pain was not terrible, or 
disruptive of daily functioning. The impression was that the pain 
was inconsistent with migraine and tension type headache and ENT 
evaluation was recommended.  Other records noted the headache 
pattern had remained unchanged.  X-rays of the head consistently 
did not indicate any intracranial lesions, and no abnormal fluid 
collections were noted.  On May 21, 1997 he complained of daily 
periorbital and forehead pain; at times the pain was throbbing.  
He had no nausea or vomiting but at times his vision got blurry.  
He reported that his headaches were lasting longer and sometimes 
lasted for 30+ minutes.  An EEG examination dated in August 1997 
noted a normal drowsy EEG, with no epileptogenic spikes or sharp 
waves noted.

The veteran was afforded a VA neurological examination in April 
1998, and reported 25 to 30 real sharp, brief, split second 
headache pains per day, and pounding type headaches once or twice 
a week over the forehead, and lasting about half a day.  He 
stated that he has had these pounding type headaches before but 
did not pay much attention to them.  Sometimes they were related 
to differing smells or chemicals.  He denied photophobia, but had 
occasional nausea.  With the pounding headaches, he only needed 
to take a break, and did not need to go to a dark, quiet room.  
He could not tell of any triggering factors causing the 
headaches.  They were worse with heat and some chemicals.  He 
often was lightheaded, with no vertigo, and occasionaly got 
sparkles in front of his eyes.

The examiner noted the veteran was alert and oriented in three 
spheres.  His speech was fluent, and gait was normal.  Cranial 
nerves were intact, pupils were equal, and reacted to light.  
Extraocular movement was full.  There was no nystagmus, or facial 
asymmetry.  The examiner noted chronic headaches, but made no 
recommendations or comments.

A hearing was held before the Board in April 1999, in which the 
veteran testified that he suffered from headaches since oral 
surgery in service to remove an impacted tooth.  The veteran 
stated that, "the tooth popped into the maxillary sinus 
cavity," while he was scuba diving.  The headaches were 
described as, "very sharp, sharp pain that comes on in an 
instant like a bolt out of the blue."  He had 30 to 40 of them 
daily, each lasting for a few seconds.  Certain smells aggravated 
the pain.  He further stated that he had not taken any medication 
for these headaches. The veteran also noted pounding type 
headaches differing from the short sharp headaches.  These 
occurred about twice weekly, accompanied by nausea and dizziness, 
and lasting all day.  Imitrex was effective against these 
headaches, but not the sharp short ones.  When he had the 
pounding headaches at work he sat down and took it easy for a 
little while.  He has had to leave work about five times in the 
past six months because of the headaches.

The RO has rated the veteran's headache disorder analogous to the 
VA's Schedule for Rating Disabilities, DC 8100, Migraine which 
provides as follows:

With very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrants a 50 
percent rating.

With characteristic prostrating attacks occurring on an average 
once a month over  the last several months warrants a 30 percent 
rating.

With characteristic prostrating attacks averaging one in 2 months 
over last several months warrants a 10 percent rating.

With less frequent attacks warrants a noncompensable rating.

The veteran has consistently complained of sharp, stabbing 
headaches of very brief duration, lasting for several seconds.  
In June 1993 he reported that these occurred approximately 25 
times per day, and on the most recent VA examination 25 to 30 
such headaches per day were reported.  Apparently he had an 
exacerbation of symptoms in May 1996 when he reported that these 
headaches occurred 20 times per hour and significantly restricted 
his functioning.  Outpatient treatment reports of May and June 
1996, when compared with the reports before and after that time 
indicate that the reported frequency of 20 headaches an hour was 
a temporary exacerbation of those headaches.  Moreover, the 
veteran did not describe those headaches as prostrating, and he 
also was able to maintain his job, apparently able to continue 
the functions of the job without significant interruption.  At 
his recent hearing, he reported 30 to 40 such episodes per day 
but the frequency of such episodes appears to have been 
relatively stable over the years.  Because these headaches were 
not prostrating, the Board concludes that a rating in excess of 
10 percent was not appropriate at the time of the initial 
assignment of the rating.

On outpatient treatment on May 21, 1997, the veteran first 
mentioned a second type of headache characterized by throbbing 
periorbital and forehead pain.  He has continued to describe this 
second type of headache through the April 1998 examination and 
the April 1999 personal hearing.  Examining the most recent 
clinical evidence of record, from the April 1998 VA examination, 
it is unclear whether or not these headaches are prostrating.  On 
examination he reported that he only needed to take a break at 
work when he had a headache and in his hearing, although he said 
the headaches were completely prostrating, he only had to "take 
it easy for a little while, relax."  (Transcript page 16).  Such 
description does not indicate prostrating headaches.  However, he 
also reported that he had had to leave work about five time in 
the last six months.  The Board concludes that the incidences of 
having to leave work are indicative of prostrating attacks, that 
they average once a month and that, effective May 21, 1997, the 
date when such headaches were first reported in the record, a 30 
percent rating is warranted for the veteran's headaches.  The 
record does not demonstrate very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability; therefore, he does not meet the criteria for the 
next higher rating.  

The Board finds no error in the RO's failure to submit this case 
to the Undersecretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation since the evidence does not show that 
the service- connected headache disorder presents such an unusual 
or exceptional disability picture with marked interference with 
employment or frequent periods of hospitalization, as to render 
the regular schedular standards impractical. 38 C.F.R. 
3.321(b)(1).  He has not been recently hospitalized for this 
disability; and he has not shown significant amount of time lost 
from employment.  


ORDER

Service connection for a respiratory disorder, including 
asthmatic bronchitis, is denied. 

An increased rating for a headache disorder, rated as 10 percent 
disabling from April 23, 1993, through May 20, 1997, is denied.

An increased rating for a headache disorder, to 30 percent from 
May 21, 1997, is granted subject to regulations governing the 
payment of monetary awards.


REMAND

The veteran was diagnosed with possible dyshidrotic eczema when 
he complained of an itchy rash of his left thumb in service, in 
November 1991.  Itching of the left hand was noted as an Axis III 
medical condition on a VA mental disorders examination in June 
1993, and hand eczema and possible hand eczema were noted on 
treatment records in November 1993 and June 1996.  It is unclear 
whether the veteran currently has a disability of the skin of his 
left hand.  Therefore, the Board concludes that this case 
requires medical examination and opinion.  The United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Halstead v. Derwinski, 3 
Vet. App. 213 (1992).   

The case is REMANDED for the following development:

1.  The veteran should be afforded a VA 
skin examination to determine whether or 
not he has a skin disorder on his left hand 
and, if so, whether or not the current 
disorder is related to the symptoms 
described in service.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner must describe all findings, and 
his/her report must contain review of any 
special studies deemed necessary.  The 
examiner is requested to express an opinion 
as to the correct diagnosis of any current 
skin disorder and as to the etiology of any 
current skin disorder and its relationship, 
if any, to the skin complaints in service.

2.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1998) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration.  The veteran needs to take no action 
until so informed.  The purpose of this REMAND is to assist the 
veteran and to obtain clarifying information.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

